Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 1 of 65




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: ________________

  MSP RECOVERY CLAIMS, SERIES LLC,

         Plaintiff,

  v.                                                                    CLASS ACTION

  AMGEN INC.; WATSON LABORATORIES,
  INC.; ACTAVIS PHARMA, INC.; and TEVA
  PHARMACEUTICALS USA., INC.;

        Defendants.
  ______________________________________/

                                  CLASS ACTION COMPLAINT

         Plaintiff MSP Recovery Claims LLC (“MSPRC”), on behalf of itself and all others

  similarly situated, brings this antirust class action against Defendants Amgen Inc. (“Amgen”);

  Watson Laboratories, Inc.; Actavis Pharma, Inc.; and Teva Pharmaceuticals USA, Inc.

  (collectively “Teva”). Plaintiff’s claims arise from Defendants’ anticompetitive scheme to

  restrain competition in the market for Sensipar and its AB-rated generic equivalents sold in the

  United States. Plaintiff’s allegations are made on personal knowledge as to Plaintiff and

  Plaintiff’s own acts and on information and belief as to all other matters.

                                          INTRODUCTION

         1.      Plaintiff brings this antitrust action on behalf of a proposed class of end-payors

  who indirectly purchased, reimbursed, or otherwise paid for Sensipar (cinacalcet hydrochloride

  tablets) or its AB-rated generic equivalent. Sensipar is a drug used to treat certain conditions

  associated with chronic kidney disease and thyroid cancer. Defendants have engaged in

  anticompetitive conduct that has prevented a less expensive generic equivalent of Sensipar from
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 2 of 65



  entering the market, in violation of federal and state law. Plaintiff seeks damages, an order

  enjoining defendants’ anticompetitive conduct, and other appropriate relief.

          2.      Amgen received FDA approval for Sensipar in March 2004. Sensipar’s sales grew

  rapidly. As of 2017, Amgen’s United States sales were over $1 billion in sales, and were at or

  near $1 billion in the first three quarters of 2018.

          3.      One of Amgen’s patents for Sensipar, U.S. Patent No. 6,011,068 (the “’068

  Patent”), was set to expire on March 8, 2018. This patent, stating claims related to calcimimetic

  compounds, was the primary patent setting forth the chemical composition of Sensipar. Because

  Sensipar was a blockbuster drug, numerous generic manufacturers filed Abbreviated New Drug

  Applications (“ANDAs”) with the FDA seeking the approval of generic versions of Sensipar.

  Teva was one such generic. Other generic manufacturers filing ANDAs included Accord

  Healthcare and Intas Pharmaceuticals (“Accord”); Ajanta Pharma, Ltd. and Ajanta Pharma USA,

  Inc. (“Ajanta”); Alkem Laboratories Ltd (“Alkem”); Amneal Pharmaceuticals LLC, Amneal

  Pharmaceuticals of New York, LLC and Amneal Pharmaceuticals Co. India Private Ltd.

  (“Amneal”); Apotex Inc. and Apotex Corp. (“Apotex”); Aurobindo Pharma Ltd. and Aurobindo

  Pharma USA Inc. (“Aurobindo”); Breckenridge Pharmaceutical, Inc. (“Breckinridge”); Cipla

  Limited and Cipla USA, Inc. (“Cipla”); Dr. Reddy’s Laboratories, Ltd. and Dr. Reddy’s

  Laboratories, Inc. (“Dr. Reddy’s”); Emcure Pharmaceuticals Ltd. (“Emcure”); Heritage

  Pharmaceuticals Inc. and Heritage Pharma Labs, Inc. (“Heritage”); Hetero USA Inc., Hetero

  Labs Ltd. and Hetero Labs Ltd. Unit V (“Hetero”); Lupin Ltd. and Lupin Pharmaceuticals, Inc.

  (“Lupin”); Macleods Pharmaceuticals Ltd., Macleods, and Macleods Pharma USA Inc.

  (“MacLeods”); Micro Labs Ltd. and Micro Labs USA Inc. (“Micro Labs”); Mylan

  Pharmaceuticals, Inc. and Mylan, Inc.; Piramal Healthcare UK Ltd. “Mylan”); Strides Pharma


                                                     2
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 3 of 65



  Global PTE Ltd. And Strides Pharma, Inc. (“Strides”); Sun Pharma Global FZE and Sun

  Pharmaceutical Industries, Inc. (“Sun Pharma”); Teva Pharmaceuticals, USA, Inc. and Barr

  Pharmaceuticals; Watson Laboratories, Inc., Actavis, Inc., and Actavis Pharma, Inc.; Torrent

  Pharmaceuticals Ltd.; and Zydus Pharmaceuticals (USA).

          4.     Between March 8, 2018, and December 27, 2018, the FDA approved ANDAs

  from Cipla, Aurobindo, Strides Pharma Global, Piramal Healthcare, Sun Pharma, Mylan, and

  Teva.

          5.     As part of their applications, these generic manufacturers were required to make

  certain certifications against the patents covering Sensipar. Among these patents was U.S. Patent

  No. 9,375,405 (the “’405 patent”), titled “Rapid dissolution formulation of a calcium receptor-

  active compound.” Unlike the ’086 patent, the ’405 Patent was a formulation patent, and only

  covered a new formulation of the existing cinacalcet hydrochloride compound.

          6.     Generic manufacturers filed “Paragraph IV” certifications against the ’405 patent,

  claiming that the patent was invalid, unenforceable, and/or not infringed by the proposed ANDA

  applicants’ generics.

          7.     In connection with the ANDAs, Amgen sued each generic manufacturer that filed

  an ANDA for allegedly infringing the ’405 patent. Several generics manufacturers thereafter

  settled with Amgen, including Strides Pharma, Apotex Corp., Micro Labs, Breckenridge

  Pharmaceutical, Sun Pharmaceutical, Hetero Labs, Ajanta Pharma, Cipla Ltd., Mylan

  Pharmaceuticals, Dr. Reddy’s Laboratories, Aurobindo Pharma, Macleods Pharma, Lupin

  Pharmaceuticals, Alkem Laboratories, Torrent Pharma, Heritage, and Emcure.

          8.     Teva, Amneal, Piramal, and Zydus, on the other hand, took their claims to a

  bench trial in the District of Delaware in March 2018. In July 2018, after the submission of post-


                                                  3
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 4 of 65



  trial briefs, the court issued an opinion. It found that Teva, Amneal, and Piramal’s generic

  versions of Sensipar did not infringe the ’405 patent. The Federal Circuit Court of Appeals

  affirmed in part and reversed in part. While the Federal Circuit found that district erred in its

  analysis of the Amneal formulation, it affirmed the district court’s analysis and findings that

  Piramal’s and Zydus’s formulation did not infringe on the ‘405 patent. 1

           9.     On December 27, 2018, while the appeal was pending the FDA approved Teva’s

  ANDA for a generic version of Sensipar. Teva immediately launched its generic product. Within

  the one week that followed, Teva flooded the market with roughly six weeks of product sales. In

  that short time, Teva reportedly made $59 million in profits while Amgen lost an estimated $79

  million in profits.2

           10.    Despite Teva’s tremendous profits, on January 2, 2019, after only one week of

  availability of generic Sensipar, Teva and Amgen entered a confidential agreement in which

  Teva agreed to stop selling its generic version of Sensipar.

           11.    The agreement re-established and maintained Amgen’s brand monopoly by

  eliminating Teva as a competitor and preventing other generic entrants. Amgen’s ’405 patent

  action settlements included acceleration clauses, which permit the generics to enter the market

  after a short delay if another generic, like Teva, launched. The hasty deal between Amgen and

  Teva served as a bottleneck to avoid triggering the acceleration clauses, thereby preventing other

  settling generics from launching their products. Amgen and Teva thus stopped other generics

  from entering and driving the price of Sensipar well below Teva’s discount.


  1
      Amgen Inc. v. Amneal Pharm., LLC, 2020 WL 62012, at *13 (Fed. Cir. 2018).
  2
   Sue Sutter, Launch Abbreviated: Teva Halts US Generic Sensipar Sales After Patent Deal With
  Amgen, PINK SHEET (Jan. 3, 2019).

                                                    4
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 5 of 65



           12.     Harm to Plaintiff and the Class is ongoing, as there still is no generic alternative

  to Amgen’s branded Sensipar available to purchase.

           13.     An agreement by competing companies to cease competing is “anticompetitive

  regardless of whether the parties split a market within which both do business or whether they

  merely reserve one market for one and another for the other.” 3 Accordingly, to redress the

  economic injury Defendants have already caused and continue to cause, Plaintiff on behalf of

  itself and all others similarly situated, seeks injunctive and other equitable relief under the

  federal antitrust laws, as well as damages and other monetary relief under state antitrust,

  consumer protection, and common laws.

                                    JURISDICTION AND VENUE

           14.     This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1337 because this action

  seeks injunctive and equitable relief under the Clayton Act, 15 U.S.C. § 26. This Court also has

  jurisdiction under Clayton Act § 12, 15 U.S.C. § 22.

           15.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

  because this is a class action involving common questions of law or fact in which the aggregate

  amount in controversy exceeds $5,000,000, exclusive of interest and costs, there are more than

  one hundred members of the Class, and at least one member of the putative Class is a citizen of a

  state different from that of one of the Defendants. This Court also has supplemental jurisdiction

  over state law claims under 28 U.S.C. § 1367(a).

           16.     Venue is appropriate within this district under 28 U.S.C. §1391 because, at all

  relevant times, Defendants transacted business within this district and the interstate trade and



  3
      Palmer v. BRG of Ga., Inc., 498 U.S. 46, 49–50 (1990).

                                                     5
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 6 of 65



  commerce described below is carried out, in substantial part, in this district.

          17.      The Court has personal jurisdiction over each Defendant. Each Defendant has

  transacted business, maintained substantial contacts, and committed overt acts in furtherance of

  the illegal scheme and conspiracy throughout the United States, including in this district. The

  scheme and conspiracy have been directed at, and have had the intended effect of, causing injury

  to persons residing in, located in, or doing business throughout the United States, including in

  this district.

          18.      All conditions precedent to this action have occurred, been performed, or have

  been waived.

                                            THE PARTIES

          19.      Plaintiff MSP Recovery Claims, Series LLC (“MSPRC”) is a Delaware series

  limited liability company with its principal place of business in Coral Gables, Florida. MSPRC’s

  limited liability company agreement provides for the establishment of one or more specific

  Series. All records of all Series are maintained together with all assets of MSPRC. Numerous

  Medicare Advantage Plans (“MA Plans”), which provide drug benefits to their beneficiaries

  under Medicare Parts C and D, 42 U.S.C. §§ 1395w-21, et seq., have assigned their recovery

  rights to assert the claims alleged in this Complaint to MSPRC or subseries of MSPRC. The

  Assignors paid for Defendants’ overly-priced drugs.

          20.      Defendant Amgen Inc., (“Amgen”) is a corporation organized and existing under

  the laws of Delaware, having its principal place of business at One Amgen Center Drive,

  Thousand Oaks, California 91320-1779. Amgen engaged in the worldwide marketing,

  production and distribution of generic pharmaceutical products, including in this judicial district.

          21.      Defendant, Watson Laboratories, Inc., (“Watson Labs”) is a company organized

                                                    6
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 7 of 65



  and existing under the laws of Nevada, having its principal place of business at 311 Bonnie

  Circle, Corona, California 92880. Watson Laboratories, Inc. is a wholly-owned subsidiary of

  Watson Pharmaceuticals, Inc. Watson Laboratories is the owner of the ANDA 204377 (the

  “Watson ANDA”).

           22.    Defendant Actavis Pharma, Inc., (“Actavis Pharma”) 4 is a Delaware corporation

  with its principal place of business at Morris Corporate Center III, 400 Interpace Parkway,

  Parsippany, New Jersey 07054. Actavis is a direct or indirect subsidiary of Teva

  Pharmaceuticals.

           23.    Defendant Teva Pharmaceuticals USA, Inc., (“Teva Pharmaceuticals”) is a

  company organized and existing under the laws of Delaware, having its principal place of

  business at 1090 Horsham Road, North Wales, Pennsylvania 19454. Teva Pharmaceuticals USA,

  Inc. is a wholly owned subsidiary of Teva Pharmaceutical Industries Ltd.

           24.    Defendants Actavis, Inc., Actavis Pharma, Inc., Watson Pharmaceuticals, Inc. and

  Watson Laboratories, Inc., and Teva Pharmaceuticals, are collectively referred to herein as

  “Teva.” Teva sold generic Sensipar throughout the United States between December 27, 2018,

  and January 2, 2019, under Watson’s ANDA.

           25.    All of Defendants’ wrongful actions described in this complaint are part of, and in

  furtherance of, the illegal monopolization and restraint of trade alleged herein, and were

  authorized, ordered, and/or undertaken by Defendants’ various officers, agents, employees, or

  other representatives actively engaged in the management of Defendants’ affairs (or that of their

  predecessors-in-interest), within the course and scope of their duties and employment, and/or



  4
      Actavis Pharma packaged Teva’s generic Sensipar.

                                                   7
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 8 of 65



  with the actual, apparent, and/or ostensible authority of Defendants.

                   THE REPRESENTATIVE ASSIGNMENT AGREEMENTS

         26.     Certain series of Plaintiff have executed irrevocable assignments of any and all

  rights to recover payments made on behalf of their assignors’ health plan members and enrollees.

  These assignments authorize the series and, in turn Plaintiff through its operating agreement, to

  pursue and enforce all legal rights of recovery and reimbursement for health care services and

  Medicare benefits. For example, and only to serve to further demonstrate standing, Plaintiff

  alleges a few of the assignments below as examples.

         27.     On March 20, 2018, Group Health Incorporated and Health Insurance Plan of

  Greater New York (otherwise known as “EmblemHealth” or “Emblem”), irrevocably assigned

  all its rights and claims to recovery against any liable entity (including defendants) for payments

  made on behalf of their enrollees under Medicare Parts A, B, and D to Series 16-08-483, a

  designated series of Plaintiff. Specifically, the assignments, attached as Composite Exhibit A,

  state the following:

         Assignor hereby irrevocably assigns, transfers, conveys, sets over and delivers to
         Assignee, and any of its successors and assigns, any and all of Assignor’s right,
         title, ownership and interest in and to all [claims against third parties], whether
         based in contract, tort, statutory right, and any and all rights (including, but not
         limited to, subrogation) to pursue and/or recover monies that Assignor had, may
         have had, or has asserted against any party in connection with the [claims] and all
         rights and claims against primary payers and/or . . . third parties that may be liable
         to Assignor arising from or relating to the [claims], including claims under
         consumer protection statutes and laws, and all information relating thereto, as may
         be applicable.

  Comp. Ex. A, at 2, 4.

         28.     On May 12, 2017, Summacare, Inc. (“Summacare”), irrevocably assigned all its

  rights and claims to recovery against any liable entity (including defendants) for payments made

  on behalf of its enrollees under Medicare Parts A, B, and D to MSP Recovery, LLC (“MSP

                                                   8
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 9 of 65



  Recovery”). Specifically, the assignment, attached as Exhibit B, provides the following

  language:

         [Summacare] hereby irrevocably assigns, transfers, conveys, sets over and delivers
         to MSP Recovery, and any of its successors and assigns, any and all of
         [Summacare’s] right, title, ownership and interest in and to all Claims existing on
         the date hereof, whether based in contract, tort, statutory right, and any and all rights
         (including, but not limited to, subrogation) to pursue and/or recover monies for
         [Summacare] that [Summacare] had, may have had, or has asserted against any
         party in connection with the Claims and all rights and claims against primary payers
         and/or third parties that may be liable to [Summacare] arising from or relating to
         the Claims, including claims under consumer protection statutes and laws, and all
         information relating thereto, all of which shall constitute the “Assigned Claims”.

  Ex. B, at 1-2.

         29.       On June 12, 2017, MSP Recovery irrevocably assigned all rights acquired under

  the Summacare Assignment to Series 16-11-509, a designated series of Plaintiff:

         [Assignor] irrevocably assigns, sells, transfers, conveys, sets over and delivers to
         Assignee and its successors and assigns, any and all of Assignor’s right, title,
         ownership and interest in and to the [claims] (and all proceeds and products thereof)
         as such terms are defined in the Recovery Agreement dated May 12, 2017, by and
         among [Summacare] . . . and [MSP Recovery] . . . .

  Exhibit C, at 1. Summacare consented to, acknowledged, approved, and ratified the assignment

  from MSP Recovery to Series 16-11-509, which is memorialized in a letter dated September 5,

  2018, and attached as Exhibit D

         30.       On March 20, 2018, Connecticare, Inc. (“Connecticare”), irrevocably assigned all

  its rights and claims to recovery against any liable entity (including defendants) for payments

  made on behalf of its enrollees under Medicare Parts A, B, and D to Series 15-09-157, a

  designated series of Plaintiff. Specifically, the assignment, attached as Exhibit E, provides the

  following language:

         Assignor hereby irrevocably assigns, transfers, conveys, sets over and delivers to
         Assignee, and any of its successors and assigns, any and all of Assignor’s right,
         title, ownership and interest in and to all [claims against third parties], whether

                                                    9
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 10 of 65



         based in contract, tort, statutory right, and any and all rights (including, but not
         limited to, subrogation) to pursue and/or recover monies that Assignor had, may
         have had, or has asserted against any party in connection with the [claims] and all
         rights and claims against primary payers and/or . . . third parties that may be liable
         to Assignor arising from or relating to the [claims], including claims under
         consumer protection statutes and laws, and all information relating thereto, as may
         be applicable.

         Ex. E, at 2.

                                   FACTUAL ALLEGATIONS

  I.   The Cinacalcet Hydrochloride Patents and FDA Approval

         31.     Amgen listed seven patents in the Orange Book as covering Sensipar: U.S. Patent

  Nos. 6,211,244 (expired on October 23, 2015); 6,001,884 (expiry December 14, 2016);

  6,031,003 (expired on December 14, 2016); 6,313,146 (expired December 14, 2016); 6,011,068

  (expired March 8, 2018); 7,829,595 (set to expire September 22, 2026), and 9,375,405 (same).

         32.     Cinacalcet hydrochloride was developed by Brigham and Women’s Hospital, Inc.

  (the “Hospital”) and NPS Pharmaceuticals, Inc. (“NPS”). This resulted in the ’068, ’003, ’244,

  ’146, and ’884 patents (each of which has now expired), which specify the production and/or

  medicinal use of cinacalcet hydrochloride, with the primary substance patent being the ’068

  patent. These patents were originally assigned by the inventors to either NPS or NPS and the

  Hospital.

         33.     On March 18, 1996, NPS entered into a licensing agreement with Amgen. Under

  the agreement, Amgen (1) became the exclusive licensee of the NPS Patents in the United States,

  (2) was responsible for all development and commercial activities involving Sensipar, and (3)

  was responsible for enforcing applicable patent rights. In return, NPS would receive royalty

  payments and milestone payments from Amgen on sales of Sensipar.

         34.     On March 8, 2004, the FDA approved Amgen’s NDA No. 021688 for using


                                                  10
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 11 of 65



  cinacalcet hydrochloride in a method of treating patients with parathyroid carcinoma and

  secondary hyperparathyroidism. Beginning in April 2004, Amgen marketed, distributed, and sold

  Sensipar tablets throughout the United States.

           35.       Amgen also became the assignee of ’595 patent (issued November 9, 2010) and

  the ’405 patent (issued June 28, 2016) from those patents’ inventors. The ’405 patent is a

  formulation patent stating claims related to a binder composition that requires one of povidone,

  hydroxypropyl methylcellulose, hydroxypropyl cellulose, sodium carboxymethylcellulose, or a

  mixture thereof as a binder present in a pharmaceutical composition.

           36.       Amgen knew it would have to rely on its ’405 patent to retain its exclusivity and

  block generics from the market after March 8, 2018.

           37.       However, the ’405 patent has certain intellectual property problems. Claim one of

  the ’405 patent requires, among other things, “(d) from about 1% to 10% by weight of at least

  one disintegrant selected from the group consisting of crospovidine, sodium starch glycolate,

  croscarmellose sodium, and mixtures thereof.” Thus, if a generic ANDA product formulation

  does not contain at least one of those chemicals, there can be no literal infringement of claim 1 or

  any of its dependent claims.

           38.       As discussed below, a federal district court ruled that Teva (vis-a-vis the Watson

  ANDA) did not infringe any of the asserted claims of the ’405 patent because the binder and

  disintegrant elements are “closed to unrecited binders and disintegrants”, and “there could be no

  literal infringement if the [Watson] ANDA product contained an unrecited (or unlisted) binder or

  disintegrant.” 5



  5
      Amgen Inc. v. Amneal Pharms. LLC, 328 F. Supp. 3d 373, 381 (D. Del. 2018) (Goldberg, J.).

                                                      11
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 12 of 65



  II.   ANDA Applicants Seek FDA Approval to Market Generic Sensipar

         39.     By 2015, Amgen’s U.S. sales of Sensipar topped $1 billion in revenues and was

  one of Amgen’s top revenue products: 2015 revenue was $1.069 billion, 2016 revenue was $1.24

  billion, 2017 revenue was $1.374 billion, and revenue for the first three quarters of 2018 was

  almost $1 billion.

         40.     By 2016, generic manufacturers (“ANDA Applicants”) began to file ANDAs to

  obtain approval to market generic versions of this blockbuster drug. Over 20 generic

  manufacturers filed ANDAs to market their generic cinacalcet hydrochloride products upon

  expiration of the ’068 patent in March 2018. Each of these ANDA Applicants represented to the

  FDA, via a Paragraph IV certification, that Amgen’s ’405 patent was invalid, unenforceable, or

  not infringed by the ANDA Applicant’s proposed generic drug.

  III. Amgen the FDA and ANDA Applicants

         41.     In September 2016, Amgen filed fourteen lawsuits (later consolidated) against

  various ANDA Applicants, alleging infringement of the ’405 patent in the U.S. District of

  Delaware. The ANDA Applicants sued by Amgen were: Aurobindo, Micro Labs, Teva (for the

  Watson ANDA), Cipla, Strides, Sun Pharma, Dr. Reddy’s, Ajanta, Amneal, Apotex, Hetero,

  Breckenridge, Mylan and Zydus.

         42.     On May 25, 2017, Amgen also sued the FDA for denying its application for

  pediatric exclusivity for Sensipar. Obtaining pediatric exclusivity would have given Amgen six

  months of additional protection against generic manufacturers’ market entry.

         43.     Amgen alleged that the FDA had improperly denied an additional six months of

  pediatric exclusivity for Sensipar. Amgen needed the FDA to grant approval by June 8, 2017, in

  order to satisfy the statutory requirement that pediatric exclusivity for a pharmaceutical product


                                                  12
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 13 of 65



  be granted no later than nine months before the expiration of the relevant patent. 6

           44.    On June 5, 2017, the FDA agreed to reconsider Amgen’s request, and Amgen and

  the FDA agreed to stay the litigation pending that review. The FDA also agreed that if Amgen

  achieved a favorable outcome in the future, it would apply retroactively in order to satisfy the

  deadline. 7 On August 2, 2017 the FDA again denied Amgen’s request. 8

           45.    Also in June 2017, Amgen sued four more generic cinacalcet hydrochloride

  ANDA-filers, Piramal, Alkem, Lupin and MacLeods.

           46.    Specifically, Amgen claimed in each of these lawsuits, inter alia, that the generic

  cinacalcet hydrochloride product would infringe claims 1-6 and 8-20 of the ’405 patent.

           47.    The ANDA Applicants responded with defenses including noninfringement,

  invalidity and prosecution history estoppel. MacLeods also counterclaimed alleging sham

  litigation in violation of the Sherman Act, which Amgen denied.

  IV. Amgen’s Patent Litigation and Settlement Strategy

           48.    By 2017, Amgen began to systematically enter into nearly identical settlements

  with the various ANDA Applicants. These settlements contained (1) admissions that the ANDA

  Applicants infringed the ’405 patent; (2) agreements not to launch a generic before a certain

  date; and (3) acceleration clauses that permitted generic entry prior to the agreed date, only in the

  event another manufacturer entered the market earlier with a generic cinacalcet hydrochloride

  product, and only in the event Amgen did not obtain an injunction against the early entrant. For


  6
      Amgen Inc. v. Price, No. 1:17-cv-1006-RDM, Dkt. No. 1 (D.D.C. May 25, 2017).
  7
      Amgen Inc. v. Price, No. 1:17-cv-1006-RDM, Dkt. No. 15 (D.D.C. June 5, 2017).
  8
      Amgen Inc. v. Price, No. 1:17-cv-1006-RDM, Dkt. No. 24 (D.D.C. Aug. 10, 2017).


                                                   13
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 14 of 65



  example, on September 11 and 20, 2017, Amgen struck a delay agreement with Apotex and

  Micro Labs respectively and entered into stipulations of dismissal of the respective cases without

  prejudice. 9 Similarly Amgen’s 2017 Form 10-K, filed with the SEC on February 13, 2018, noted

  that

            [t]he Delaware District Court signed consent judgments filed by Amgen and
           Breckenridge on September 21, 2017, by Amgen and Sun on November 2, 2017,
           by Amgen and Hetero on November 2, 2017, and by Amgen and Ajanta on
           November 9, 2017, each stipulating to entry of judgment of infringement and
           validity of the ’405 Patent and an injunction prohibiting the manufacture, use, sale,
           offer to sell, importation of, or distribution into the United States of the respective
           defendant’s cinacalcet product during the term of the ’405 Patent unless specifically
           authorized pursuant to the confidential settlement agreement.

           49.     In February and March 2018, Amgen settled with Cipla Mylan, Strides,

  Aurobindo and MacLeods. The Cipla, Mylan, Strides, Aurobindo and MacLeods settlement

  agreements included acceleration clauses or “authorizations” providing that, in the event that any

  other manufacturer succeeded in entering the market with a generic cinacalcet hydrochloride

  product before a licensed entry date for the settling generics, the licensed entry date would be

  accelerated to the earlier date. 10

           50.     The settlement agreements that Amgen struck with ANDA Applicants to settle

  ’405 patent litigation included acceleration clauses.

           51.     The acceleration clauses were intended to, and did, ensure that no other generic

  drug manufacturer, no matter how much time and resources it spent in its litigation against

  Amgen, and no matter how successful the generic drug manufacturer was in the litigation, could



  9
      1:16-cv-00926, Dkt Nos. 30, 32, and 34.
  10
   Between March 2017 and January 2019, Amgen settled with at least seventeen ANDA
  Applicants.

                                                     14
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 15 of 65



  enter the market without other generics likewise entering the market.

           52.    The purpose and effect of the acceleration clauses was to dramatically reduce

  every generic manufacturer’s incentive to try to enter the market before its licensed entry date.

  V.      Amgen Receives Unfavorable Court Rulings, Loses At Trial, And Appeals The Verdict

           53.    On January 2018, Amgen suffered a blow to its bid to obtain pediatric exclusivity.

  A federal district court granted the FDA summary judgment on all but one of Amgen’s claims

  against FCDA and remanded the matter to the FDA for the limited purpose of the FDA

  addressing whether the FDA’s denial of pediatric exclusivity in the case was inconsistent with a

  prior FDA pediatric-exclusivity decision on Johnson & Johnson’s Ortho Tri-Cyclen.

           54.     The FDA responded that its denial of pediatric exclusivity was appropriate and

  not inconsistent with its prior decision. Amgen appealed the decision. 11

           55.    On February 17, 2018, the federal district court ruled in the FDA’s favor. This

  ended Amgen’s bid for six additional months’ exclusivity to stay on the market without any

  generic competition.

           56.    In its February 2018 earnings call, “Amgen executives cited uncertainty around

  Sensipar’s loss of exclusivity as a big reason for the billion-dollar gap between the low end and

  high end of the company’s 2018 guidance.” 12

           57.     On March 8, 2018—the same day that the ’068 patent expired—Cipla and

  Aurobindo received Final Approval to market their generic cinacalcet hydrochloride products

  under their respective ANDAs, 208915 and 206125 and, but for Amgen’s unlawful conduct,


  11
       Amgen Inc. v. Azar II, No. 1:17-cv-1006-RDM, Dkt No. 88 (D.D.C. Feb. 17, 2018).
  12
    Eric Sagonowsky, Amgen sued FDA for a 6-month reprieve from Sensipar generics—and
  lost, FiercePharma (Feb. 21, 2018), https://www.fiercepharma.com/legal/amgen-comes-up-short-
  lawsuit-against-fda-sensipar-pediatric-exclusivity-as-generics-inch.
                                                  15
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 16 of 65



  would have launched their generic products.

             58.   Among the lawsuits Amgen filed against generics was a September 22, 2016

  complaint for patent infringement against Watson, Amneal, Piramal, and Zydus, and five other

  defendants. Amgen asserted that these defendants infringed claims of the ’405 patent. The

  defendants filed counterclaims asserting that the patent was invalid and/or not infringed.

             59.   A four-day bench trial on the infringement issue, as to the four remaining

  nonsettling defendants, Amneal, Piramal, Watson and Zydus, began on March 5, 2018.

             60.   On July 27, 2018, the court ruled that Watson, Amneal and Piramal did not

  infringe any of the asserted claims of the ’405 patent. 13

             61.   The court also found that the product described in Zydus’ ANDA would not

  infringe some of the asserted claims but would infringe others.

             62.   On August 24, 2018, the court entered final judgment stating, inter alia, that “[a]

  judgment of NON-INFRINGEMENT of claims 1-6 and 8-20 of the ’405 patent is hereby entered

  in favor of Watson and against Amgen.” 14

             63.   The court dismissed without prejudice, as moot, the generic manufacturer

  defendants’ invalidity counterclaims.

             64.   On September 25, 2018, Amgen appealed to the United States Court of Appeals

  for the Federal Circuit. On January 7, 2020, the Federal Circuit reversed in part and affirmed in

  part. The court found that district erred in its analysis of the Amneal formulation but affirmed the




  13
       Amgen Inc. v. Amneal Pharm. LLC, 328 F. Supp. 3d 373, 386, 396 (D. Del. 2018).
  14
       Id.


                                                    16
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 17 of 65



  district court’s analysis and findings as to Piramal’s and Zydus’s formulation. 15 The Federal

  Circuit’s decision had no bearing on the case against Watson. In fact, the Federal Circuit agreed

  with the district court that Amgen’s doctrine of equivalents argument was “barred by prosecution

  history estoppel.” 16

  VI. The FDA Approves the Watson ANDA and a Generic is Launched

            65.      The FDA has approved at least seven ANDAs:

             Company                               Approval Date
             Cipla Ltd.                            March 8, 2018
             Aurobindo Pharmacy                    March 8, 2018
             Strides Pharma Global PTE Ltd.        April 30, 2018
             Piramal Healthcare UK Ltd             August 1, 2018
             Sun Pharma Global                     October 11, 2018
             Mylan Pharmaceuticals Inc.            October 16, 2018
             Teva (Watson)                         December 27, 2018


            66.      On December 27, 2018, the same day the FDA approved the Watson ANDA,

  Teva launched the Watson ANDA generic cinacalcet hydrochloride product at-risk (while

  Amgen lost at trial, they appealed, so the litigation was technically still pending). Teva knew that

  its generic launch was a substantial threat to Amgen because the launch could trigger any

  acceleration clauses in the settlements of other ANDA Applicants and could open the floodgates

  to more generic entrants.

            67.      Generic Sensipar had tremendous success. Over the course of approximately

  seven days, Teva sold six weeks’ worth of product at a twenty-five percent discount off the cost

  of Sensipar. In the course of about a week, Teva sold roughly six weeks’ worth of generic


  15
       Amgen Inc. v. Amneal Pharm., LLC, 2020 WL 62012, at *13 (Fed. Cir. 2018).
  16
       Id. at *11.


                                                   17
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 18 of 65



  Sensipar. Those sales generated profits of at least $59 million (assuming a 25% discount off

  Sensipar’s price). Teva’s launch also caused Amgen to lose an estimated $79 million in profits.17

  VII. The Amgen-Teva Agreement Eliminates Generic Sensipar

         68.     On January 2, 2019, after Amgen filed its opening appellate brief, but before a

  response brief was filed, Amgen and Teva executed a settlement resolving their respective

  infringement claims and invalidity counterclaims as to the ’405 patent (the “Amgen-Teva

  Agreement”). This settlement was entered into, despite the fact that the district court issued a

  noninfringement ruling against Amgen.

         69.     Under the terms of the Amgen-Teva Agreement, the parties agreed to request that

  the district court approve a consent judgment which contradicted the district court’s previous

  finding of noninfringement, stating

          . . . that the manufacture, use, sale, offer to sell, and distribution of [its] Products
         in the United States and importation of [its] Product into the United States, would
         infringe the [’405] Patent”; and [that], except as otherwise provided in the
         Agreement, Watson, along with its “successors and assigns, [is] enjoined until the
         date of expiration or lapse of the last to expire claim of the [’405] Patent, including
         any extensions and/or additional periods of exclusivity to which Amgen is or
         becomes entitled, from infringing the [’405] Patent by making, having made, using,
         selling, offering to sell, or distributing [its] Products in the United States, or
         importing [its] Products into the United States.

         70.     In order to enter this consent judgment, the parties requested that the district court

  vacate its findings made at the bench trial that Watson’s ANDA Products do not infringe the

  ’405 patent.

         71.     To affect this reversal, Amgen and Teva jointly moved the district court to issue

  an Indicative Ruling under Federal Rule of Civil Procedure 62.1 grant the parties’ motion under


  17
   Sue Sutter, Launch Abbreviated: Teva Halts US Generic Sensipar Sales After Patent Deal
  With Amgen, PINK SHEET (Jan. 3, 2019).

                                                    18
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 19 of 65



  Federal Rule of Civil Procedure 60(b) to vacate its non-infringement ruling as to the Watson

  ANDA’s generic product and enter the parties’ proposed consent judgment, including Teva’s

  admission of infringement. If the Court were to issue the requested ruling, the parties would

  jointly notify the Federal Circuit and request that it remand Amgen’s appeal as to Teva under

  Appellate Rule 12.1 to allow the district court to enter the appropriate orders.

          72.      However, the district court denied the joint motion for indicative ruling finding

  that the Amgen and Teva did not present any “exceptional circumstances” to vacate the court’s

  prior order finding non-infringement by Watson. Amgen, Inc. v. Amneal Pharms., Case No. 16-

  cv-00853) at D.E. 439, ¶ 14 (D. Del. Mar. 26, 2019).

          73.      Also in connection with the Amgen-Teva Agreement, Teva (1) immediately

  pulled its generic product from the market, eliminating existing competition from Teva, which

  was costing Amgen tens of millions of dollars; (2) agreed to stay off the market and delay selling

  its generic product until a “license date” in mid-2021 or earlier depending on certain

  occurrences; and (3) paid Amgen an undisclosed sum that was far less than the hundreds of

  millions Teva would have been required to pay Amgen had it been found to infringe the ’405

  patent. The acceleration clauses Amgen had included in its prior settlements with would-be

  generic Sensipar manufactures included a “safe harbor” period, giving Amgen a period to try to

  stop the generic that launched. The acceleration clause would only take effect after the safe

  harbor period lapses. Amgen’s quick deal with Teva prevented these acceleration clauses from

  triggering. 18


  18
    In Amgen’s April 2018 quarterly filing with the Securities and Exchange Commission,
  Amgen disclosed that its consent judgments with certain generic manufacturers imply that those
  agreements contain acceleration clauses. Specifically, Amgen stated that the “injunction
  prohibiting the manufacture, use, sale, offer to sell, importation of, or distribution into the United

                                                    19
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 20 of 65



         74.      Amgen then contacted other ANDA Applicants to leverage its agreement with

  Teva. On January 4, 2019, counsel for Amgen wrote a letter to counsel for ANDA Applicant

  Cipla, stating: “Please confirm immediately that Cipla has not and will not engage in an “at risk”

  launch based on [Teva]’s At Risk Launch. Otherwise Amgen will seek all remedies available

  under the Cipla Agreement and under applicable law, including injunctive relief, breach of

  contract, treble damages, and sanctions.” Days later, Cipla’s counsel sent a letter to the court on

  January 10, 2019, stating that Cipla believes the Amgen-Teva Agreement is “anticompetitive,

  has far-reaching consequences, and raises important legal questions that are not rightly swept

  under the rug as the Motion would have the Court do without comment.” 19

         75.     Through the Amgen-Teva Agreement, the Defendants removed a significantly

  cheaper generic product from the market, forestalled the launch of other approved generic

  cinacalcet hydrochloride products by prior settling generic manufacturers, and Teva secured,

  inter alia, a valuable launch position worth millions of dollars and likely millions from its

  several days’ launch. As a result, Class members were deprived unlawfully of less expensive

  generic cinacalcet hydrochloride.

        EFFECTS OF THE SCHEME ON COMPETITION AND DAMAGES TO THE
                         PLAINTIFF AND THE CLASS

         76.     By 2015, Amgen’s U.S. sales of Sensipar topped $1 billion in revenues and the

  brand drug was one of Amgen’s top revenue products: 2015 revenue was $1.069 billion, 2016




  States of the applicable defendants’ cinacalcet hydrochloride product during the term of the ’405
  Patent” would not apply under certain circumstances. Amgen SEC Form 10-Q, 25–26 (Apr. 25,
  2018).
  19
   Letter from M. Farnan to The Honorable Mitchell S. Goldberg, dated January 10, 2019,
  Amgen Inc. v. Amneal Pharm., No. 1:16-cv-00853 (D. Del.) (Dkt No. 414).

                                                   20
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 21 of 65



  revenue was $1.24 billion, 2017 revenue was $1.374 billion, and revenue for the first three

  quarters of 2018 was almost $1 billion. These amounts represent billions of dollars more in sales

  than Amgen would have achieved absent Defendants’ unlawful scheme to impair generic

  competition. Generic Sensipar products would have been priced at a fraction of the cost of brand

  Sensipar and would have quickly captured the vast majority of the market for cinacalcet

  hydrochloride.

          77.      Defendants’ unlawful agreements impaired and delayed the sale of generic

  Sensipar in the United States and unlawfully enabled Amgen to sell its branded Sensipar at

  artificially inflated prices. But for Defendants’ unlawful conduct, generic competitors would

  have been able to compete, unimpeded, with their own generic versions of Sensipar at a much

  earlier date.

          78.      Absent Defendants’ anticompetitive conduct, generics would have entered at an

  earlier date, and Plaintiff’s assignors and other members of the Class would have purchased

  lower-priced generic Sensipar and paid lower prices for generic Sensipar products sooner.

          79.      As a consequence of Defendants’ conduct, Plaintiff’s assignors and other indirect

  purchasers have sustained substantial losses and damage to their business and property in the

  form of overcharges, the exact amount of which will be the subject of proof at trial.

                               MARKET POWER AND DEFINITION

          80.      The pharmaceutical marketplace is characterized by a “disconnect” between

  product selection and the payment obligation. State laws prohibit pharmacists from dispensing

  many pharmaceutical products, including Sensipar, to patients without a prescription. The

  prohibition on dispensing certain products without a prescription creates this disconnect. The

  patient’s doctor chooses which product the patient will buy while patient (and in most cases his

                                                   21
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 22 of 65



  or her insurer) has the obligation to pay for the product.

         81.     Brand manufacturers exploit this price disconnect by employing large sales forces

  that visit doctors’ offices and persuade them to prescribe the brand manufacturers’ products.

  These sales representatives do not advise doctors of the cost of the branded products. Studies

  show that doctors typically are not aware of the relative costs of brand pharmaceuticals and, even

  when they are aware of the relative costs, they are largely insensitive to price differences because

  they do not pay for the products. The result is a marketplace in which price plays a

  comparatively unimportant role in product selection.

         82.     The relative unimportance of price in the pharmaceutical marketplace reduces

  what economists call the price elasticity of demand, the extent to which unit sales go down when

  price goes up. This reduced-price elasticity, in turn, gives brand manufacturers the ability to raise

  price substantially above marginal cost without losing so many sales as to make the price

  increase unprofitable. The ability to profitably raise prices substantially above marginal costs is

  what economists and antitrust courts refer to as market power. The result of these pharmaceutical

  market imperfections and marketing practices is that brand manufacturers gain and maintain

  market power with respect to many branded prescription pharmaceuticals, including Sensipar.

         83.     Brand-name Sensipar does not exhibit significant, positive cross-elasticity of

  demand with respect to price with any other cinacalcet hydrochloride product or treatment for

  kidney disease or thyroid cancer, other than AB-rated generic versions of Sensipar.

         84.     Brand-name Sensipar is differentiated from all other cinacalcet hydrochloride

  products, and all other kidney disease and thyroid treatments, other than the AB-rated generic

  versions of Sensipar.

         85.     Amgen needed to control only brand-name Sensipar and its AB-rated generic


                                                   22
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 23 of 65



  equivalents, and no other products, in order to maintain the price of cinacalcet hydrochloride

  profitably at supracompetitive prices. Only the market entry of competing, AB-rated generic

  versions would render Defendants unable to profitably maintain their prices for Sensipar without

  losing substantial sales.

         86.     Defendants had, and exercised, the power to exclude generic competition to

  brand-name Sensipar.

         87.     At all material times, high barriers to entry, including regulatory protections and

  high costs of entry and expansion, protected branded Sensipar from the forces of price

  competition.

         88.     There is direct evidence of market power and anticompetitive effects available in

  this case sufficient to show Defendants’ ability to control the price of Sensipar and generic

  Sensipar, and to exclude relevant competitors, without the need to show the relevant antitrust

  markets. The direct evidence consists of, inter alia, the following facts: (a) generic Sensipar

  would have entered the market at a much earlier date, at a substantial discount to brand-name

  Sensipar, but for Defendants’ anticompetitive conduct; and (b) Amgen’s gross margin on

  Sensipar (including the costs of ongoing research/development and marketing) at all relevant

  times was very high.

         89.     To the extent proof of monopoly power by defining a relevant product market is

  required, Plaintiff and the Class Members allege that the relevant antitrust market is the market

  for Sensipar and its AB-rated generic equivalents.

         90.     The United States, the District of Columbia, and the U.S. territories constitute the

  relevant geographic market.

         91.     Amgen’s market share in the relevant market was 100% until December 2018,


                                                   23
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 24 of 65



  when Teva sold generic Sensipar for only one week. After Amgen’s settlement with Teva, it

  again obtained 100% market share.

                                         MARKET EFFECTS

         92.       Defendants willfully and unlawfully maintained their market power by engaging

  in an overarching scheme to exclude competition. Defendants designed a scheme to delay

  competition on the products’ merits, to further Amgen’s anticompetitive purpose of forestalling

  generic competition against Sensipar, in which Teva cooperated in order to increase its own

  profits. Defendants carried out the scheme with the anticompetitive intent and effect of

  maintaining supra-competitive prices for cinacalcet hydrochloride.

         93.       Defendants’ acts and practices had the purpose and effect of restraining

  competition unreasonably and injuring competition by protecting brand Sensipar from

  competition. These 31 actions allowed Defendants to maintain a monopoly and exclude

  competition in the market for Sensipar and its AB-rated generic equivalents, to the detriment of

  Plaintiff’s assignors and all other members of the Class.

         94.       Defendants’ exclusionary conduct delayed generic competition and unlawfully

  enabled Amgen to sell Sensipar without further generic competition. Were it not for Defendants’

  illegal conduct, one or more additional generic versions of Sensipar would have entered the

  market sooner.

         95.       Defendants’ illegal acts and conspiracy to delay generic competition for Sensipar

  caused Plaintiff’s assignors and all members of the Class to pay more than they would have paid

  for cinacalcet hydrochloride absent this illegal conduct.

         96.       If generic competitors had not been unlawfully prevented from entering the

  market earlier and competing in the relevant market, end-payors, such as Plaintiff’s assignors

                                                   24
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 25 of 65



  and members of the Class, would have paid less for cinacalcet hydrochloride by (a) paying lower

  prices on their remaining brand purchases of Sensipar; (b) substituting purchases of less

  expensive generic Sensipar for their purchases of more expensive brand Sensipar; and/or (c)

  purchasing generic Sensipar at lower prices sooner.

         97.     Thus, Defendants’ unlawful conduct deprived Plaintiff’s assignors and members

  of the Class of the benefits from the competition that the antitrust laws are designed to ensure.

                                       ANTITRUST IMPACT

         98.     During the relevant time period, Plaintiff’s assignors and members of the Class

  purchased substantial amounts of Sensipar and/or generic Sensipar indirectly from the

  Defendants. As a result of Defendants’ illegal conduct, Plaintiff’s assignors and members of the

  Class were compelled to pay, and did pay, artificially inflated prices for their Sensipar purchases.

  Those prices were substantially greater than the prices that members of the Class would have

  paid absent the illegal conduct alleged herein, because: (i) the price of brand name Sensipar was

  artificially inflated by Defendants’ illegal conduct; and/or (ii) Class members were deprived of

  the opportunity to purchase lower priced versions of Sensipar and generic Sensipar sooner.

         99.     As a consequence, Plaintiff’s assignors and members of the Class have sustained

  substantial losses and damage to their business and property in the form of overcharges. The full

  amount and forms and components of such damages will be calculated after discovery and upon

  proof at trial. Commonly used and well-accepted economic models can be used to measure both

  the extent and the amount of the supracompetitive charge passed through the chain of

  distribution to end-payors such as Plaintiff’s assignors and members of the Class.

         100.    General economic theory recognizes that any overcharge at a higher level of

  distribution in the chain of distribution for Sensipar results in higher prices at every level below.

                                                   25
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 26 of 65



  Herbert Hovenkamp, FEDERAL ANTITRUST POLICY, THE LAW OF COMPETITION AND ITS

  PRACTICE, 624 (1994). “Every person at every stage in the chain will be poorer as a result of the

  monopoly price at the top”, and “theoretically, one can calculate the percentage of any

  overcharge that a firm at one distribution level will pass on to those at the next level.” Id.

         101.    The institutional structure of pricing and regulation in the pharmaceutical drug

  industry assures that overcharges at the higher level of distribution are passed on to end-payors.

  Wholesalers and retailers passed on the inflated prices of Sensipar and/or generic Sensipar to

  Plaintiff’s assignors and members of the Class. Further, the delayed entry of generic competition

  at the direct purchaser level similarly injured end-payors who were equally denied the

  opportunity to purchase less expensive generic Sensipar.

         102.    Thus, Defendants’ unlawful conduct deprived Plaintiff’s assignors and the Class

  of the benefits of competition that the antitrust laws were designed to ensure.

         103.    Defendants’ unlawful anticompetitive conduct alleged herein enabled them to

  indirectly charge end-payors prices in excess of what they otherwise would have been able to

  charge absent their unlawful actions.

         104.    Prices of Sensipar and generic Sensipar were artificially inflated as a direct and

  foreseeable result of Defendants’ anticompetitive conduct.

         105.    The supracompetitive prices Plaintiff’s assignors and members of the Class paid

  are traceable to, and the direct, proximate, and foreseeable result of, Defendants’ anticompetitive

  conduct.

         106.    The overcharges Plaintiff’s assignors and members of the Class paid are traceable

  to, and the direct, proximate, and foreseeable result of, Defendants’ supracompetitive pricing.




                                                    26
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 27 of 65




                        INTERSTATE AND INTRASTATE COMMERCE

         107.    Defendants’ anticompetitive conduct has substantially affected intrastate,

  interstate and foreign commerce.

         108.    Defendants’ anticompetitive conduct has substantial intrastate effects in that, inter

  alia, it deprived retailers within each state of access to less expensive generic Sensipar that they

  could sell to end-payors within each respective state. The delayed entry of generic Sensipar has

  directly affected and disrupted commerce for end-payors within each state.

         109.    During the relevant time period, Sensipar was shipped into each state, and end-

  payors paid for Sensipar in each state.

         110.    During the relevant time period, Defendants manufactured, promoted, distributed,

  and sold substantial amounts of Sensipar and/or generic Sensipar in a continuous and

  uninterrupted flow of commerce across state and national lines and throughout the United States.

         111.    During the relevant time period, Defendants transmitted funds as well as

  contracts, invoices and other forms of business communications and transactions in a continuous

  and uninterrupted flow of commerce across state and national lines in connection with the sale of

  Sensipar.

                                 CLASS ACTION ALLEGATIONS

         112.    Plaintiff brings this action on behalf of itself and all others similarly situated as a

  class action under Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, seeking

  damages pursuant to the common law of unjust enrichment and the state antitrust, unfair

  competition and consumer protection laws of the states listed below (the “Indirect Purchaser

  States”) on behalf of the following Class:



                                                   27
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 28 of 65



         All persons and entities in the Indirect Purchaser States who indirectly purchased,
         paid for and/or provided reimbursement for some or all of the purchase price of
         Sensipar or its AB-rated generic equivalents in any form from Defendants from
         March 8, 2018 until the effects of Defendants’ conduct cease (the “Class Period”).

         113.    The following persons and entities are excluded from the Class:

                 a.      Defendants and their counsel, officers, directors, management, employees,
                         subsidiaries, and affiliates;

                 b.      all federal and state governmental entities except for cities, towns,
                         municipalities or counties with self-funded prescription drug plans;

                 c.      all persons or entities who purchased Sensipar or generic Sensipar for
                         purposes of resale or directly from Defendants or their affiliates;

                 d.      fully-insured health plans (i.e., health plans that purchased insurance from
                         another third-party payor covering 100 percent of the plan’s
                         reimbursement obligations to its members);

                 e.      flat co-payers (i.e., consumers who paid the same co-payment amount for
                         brand and generic drugs);

                 f.      pharmacy benefit managers;

                 g.      all judges assigned to this case and any members of their immediate

                         families; and

                 h.      all counsel of record.

         114.    The Class is sufficiently numerous and so widely geographically dispersed

  throughout the United States that joinder of all members is impracticable. Moreover, given the

  costs of complex antitrust litigation, it would be uneconomical for Plaintiff to bring individual

  claims and join them together. Given this drug’s blockbuster status, Plaintiff believes there are

  hundreds of thousands, if not millions, of members in the Class, in an amount to be determined

  in discovery and at trial. The identities of Class members will be readily ascertainable through

  business records kept in regular order.

         115.    Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff’s

                                                  28
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 29 of 65



  claims arise out of the same course of anticompetitive conduct that gives rise to the claims of the

  other Class Members. Plaintiff and all members of the Class were damaged by the same

  wrongful conduct of Defendants—Plaintiff and the Class paid supracompetitive prices for

  Sensipar and were deprived of the benefits of competition as a result of Defendants’ unlawful

  conduct alleged herein.

         116.    Plaintiff will fairly and adequately protect and represent the interests of the Class.

  The interests of Plaintiff are aligned with, and not antagonistic to, those of the other members of

  the Class.

         117.    Plaintiff is represented by counsel who are experienced and competent in the

  prosecution of class action antitrust litigation and have particular experience with class action

  antitrust litigation involving pharmaceutical products.

         118.    Questions of law and fact common to the members of the Class predominate over

  questions that may affect only individual class members, because Defendants have acted on

  grounds generally applicable to the entire Class, thereby making overcharge damages with

  respect to the Class as a whole appropriate. Such generally applicable conduct is inherent in

  Defendants’ wrongful conduct. Questions of law and fact common to the Class include:

                 a.      Whether Defendants’ conspired to delay generic competition in the market
                         for cinacalcet hydrochloride tablets;

                 b.      Whether Defendants’ agreement was a per se violation of federal and state
                         antitrust laws;

                 c.       Whether Defendants’ agreement violated federal and state antitrust laws
                         under a “quick look” analysis;

                 d.      Whether Defendants’ agreement violated federal and state antitrust laws
                         under a Rule of Reason analysis;

                 e.      To the extent the Rule of Reason applies, whether the relevant product
                         market is cinacalcet hydrochloride tablets;

                                                   29
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 30 of 65




                 f.      To the extent the Rule of Reason applies, whether the relevant geographic
                         market is the United States, including its territories, possessions, and the
                         Commonwealth of Puerto Rico.

                 g.      Whether Amgen unlawfully maintained monopoly power through the
                         Defendants’ Agreement;

                 h.      Whether Defendants’ scheme, in whole or in part, has substantially
                         affected intrastate and interstate commerce;

                 i.      Whether Defendants’ agreement harmed competition;

                 j.      The nature and scope of injunctive relief;

                 k.      Whether Defendants’ unlawful agreement, in whole or in part, caused
                         antitrust injury through overcharges to the business or property of Plaintiff
                         and the members of the Class;

                 l.      The quantum of overcharges paid by the Class in the aggregate; and

                 m.      Disgorgement.

         119.    Class action treatment is a superior method for the fair and efficient adjudication

  of the controversy. Such treatment will permit a large number of similarly-situated persons to

  prosecute their common claims in a single forum simultaneously, efficiently, and without the

  unnecessary duplication of evidence, effort, or expense that numerous individual actions would

  engender. The benefits of proceeding through the class mechanism, including providing injured

  persons or entities a method for obtaining redress on claims that could not practicably be pursued

  individually, substantially outweighs potential difficulties in management of this class action.

         120.    Plaintiff knows of no special difficulty to be encountered in litigating this action

  that would preclude its maintenance as a class action.




                                                   30
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 31 of 65




                                        CAUSES OF ACTION

                                              COUNT I
                               Contract, Combination, and Conspiracy
                           in Restraint of Trade under the Sherman Act § 1
                                       (Against All Defendants)

            121.   Plaintiff incorporates the preceding paragraphs by reference.

            122.   An agreement by competing companies to cease competing is “anticompetitive

  regardless of whether the parties split a market within which both do business or whether they

  merely reserve one market for one and another for the other.” 20 Defendants entered into an

  unlawful market division agreement that restrained competition in the market for branded and

  generic versions of Sensipar. Their agreement is and was a contract, combination, and/or

  conspiracy that substantially, unreasonably, and unduly restrained trade in the relevant market,

  the purpose and effect of which was to

                   a.     eliminate existing competition between Amgen and Teva and to prevent
                          Teva from competing with Amgen by selling its generic version of
                          Sensipar until mid-2021;

                   b.     delay entry of generic versions of Sensipar by companies other than Teva
                          in order to maintain the period in which Amgen brand Sensipar
                          monopolizes the relevant market; and

                   c.     raise and maintain the prices that Plaintiff’s assignors and the Class
                          Members would pay for Sensipar to and at supra-competitive levels.

            123.   The unlawful Amgen-Teva market division agreement is a per se violation of the

  Sherman Act, 15 U.S.C. § 1. Moreover, if the conduct alleged in this Complaint is held subject to




  20
       Palmer v. BRG of Ga., Inc., 498 U.S. 46, 49–50 (1990).


                                                   31
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 32 of 65



  a “quick look” analysis, it would satisfy the Supreme Court’s test in California Dental. 21 That is,

  “an observer with even a rudimentary understanding of economics could conclude that the

  [agreement] in question would have an anticompetitive effect on customers and markets.” 22

            124.     Even if the conduct alleged in this Complaint is held subject to the Rule of

  Reason, there is no legitimate, non-pretextual, procompetitive business justification for the value

  Teva received that outweighs the agreements harmful effects. Specifically, under FTC v. Actavis,

  Inc., 133 S. Ct. 2223, 2237 (2013), a patent settlement agreement between a brand and generic

  manufacturer may be unlawful when the brand provides the generic manufacturer a “large and

  unjustified” payment in exchange for the generic manufacturer dropping its challenge to the

  brand manufacturer’s patents, especially when the size of the payment exceeds any saved or

  avoided litigation costs.

            125.     Here, in exchange for Teva’s agreement to delay entering the market until mid-

  2021 notwithstanding its judgment of non-infringement, under the Amgen-Teva agreement, Teva

  received at least (a) tens of millions of dollars in profits from sales of generic Sensipar, which it

  retained and did not pay to Amgen, and which reduced Amgen’s own revenue from sales of

  branded Sensipar; (b) an acceleration provision, assuring Teva an ability to resume sales of its

  generic product if another generic launched before Teva’s entry date; and (c) additional value

  from Amgen’s agreement to pay Teva to license certain other Teva products.

            126.     Individually and collectively, the value that Amgen transferred and that Teva

  received under their agreement exceeded the costs of continued litigation or any arguably



  21
       California Dental Ass’n v. FTC, 526 U.S. 756, 770 (1999).
  22
       Id. at 770.

                                                      32
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 33 of 65



  procompetitive benefits, and thus was “large and unjustified.” Indeed, given that Teva made the

  calculated decision to launch at risk, presumably based on its own assessment of the strength of

  its arguments on appeal, it would have been unlikely to change course by withdrawing from the

  market just one week later absent some significant inducement by Amgen. Accordingly, the

  Amgen-Teva agreement is unlawful.

            127.   As a direct and proximate result of Defendants’ violation of Sherman Act § 1,

  Plaintiff and the Class have been injured in their business and property throughout the Class

  Period.

            128.   Plaintiff and the Class are entitled to injunctive and other equitable relief,

  pursuant to 15 U.S.C. § 26.

                                             COUNT II
                              Monopolization under the Sherman Act § 2
                                          (Against Amgen)

            129.   Plaintiff incorporates the preceding paragraphs by reference.

            130.   Amgen entered into an unlawful market division agreement that restrained

  competition in the market for Sensipar and its AB-rated generic equivalents. The agreement

                   a.     eliminates existing competition between Amgen and Teva and prevents
                          Teva from competing with Amgen by selling its generic version of
                          Sensipar until mid-2021;

                   b.     delays entry of generic versions of Sensipar by companies other than Teva
                          in order to maintain the period in which Amgen monopolizes the relevant
                          market; and

                   c.     raises and maintains the prices that Plaintiff’s assignors and the Class
                          Members have to pay for Amgen’s Sensipar to and at supra-competitive
                          levels.

            131.   Amgen’s conduct violates Section 2 of the Sherman Act, 15 U.S.C. § 2. Amgen’s

  agreement with Teva perpetuates Amgen’s monopoly in the relevant market by excluding


                                                     33
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 34 of 65



  competition from Teva, as well as other generics that would have entered pursuant to

  acceleration clauses in their settlements with Amgen. As a result, Amgen’s share of the

  cinacalcet hydrochloride tablet market is at or near 100%.

            132.      As a direct and proximate result of Defendants’ violation of Sherman Act § 2,

  Plaintiff and the Class have been injured in their business and property throughout the Class

  Period.

            133.      Plaintiff and the Class are entitled to injunctive and other equitable relief,

  pursuant to 15 U.S.C. § 26.

                                            COUNT III
                   Conspiracy and Combination in Restraint of Trade under State Law
                                      (Against All Defendants)

            134.     Plaintiff incorporates the preceding paragraphs by reference.

            135.     Defendants entered into an unlawful market division agreement that restrained

  competition in the market for branded and generic versions of Sensipar. The agreement is and

  was a contract, combination, and/or conspiracy that substantially, unreasonably, and unduly

  restrained trade in the relevant market, the purpose and effect of which was to

                     a.      eliminate existing competition between Amgen and Teva and to prevent
                             Teva from competing with Amgen by selling its generic version of
                             Sensipar until mid-2021;

                     b.      delay entry of generic versions of Sensipar by companies other than Teva
                             in order to maintain the period in which Amgen brand Sensipar
                             monopolizes the relevant market; and

                     c.      raise and maintain the prices that Plaintiff’s assignors and the Class
                             Members would pay for Sensipar to and at supra-competitive levels.

            136.     The unlawful Amgen-Teva market division agreement is a per se violation of the

  Sherman Act, 15 U.S.C. § 1. Moreover, if the conduct alleged in this Complaint is held subject to



                                                       34
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 35 of 65



  a “quick look” analysis, it would satisfy the Supreme Court’s test in California Dental. 23 That is,

  “an observer with even a rudimentary understanding of economics could conclude that the

  [agreement] in question would have an anticompetitive effect on customers and markets.” 24

            137.    Even if the conduct alleged in this Complaint is held subject to the Rule of

  Reason, there is no legitimate, non-pretextual, procompetitive business justification for the value

  Teva received that outweighs the agreement’s harmful effects. Specifically, under FTC v.

  Actavis, Inc., 133 S. Ct. 2223, 2237 (2013), a patent settlement agreement between a brand and

  generic manufacturer may be unlawful when the brand provides the generic manufacturer a

  “large and unjustified” payment in exchange for the generic manufacturer dropping its challenge

  to the brand manufacturer’s patents, especially when the size of the payment exceeds any saved

  or avoided litigation costs.

            138.    Here, in exchange for Teva’s agreement to delay entering the market until mid-

  2021 notwithstanding its judgment of non-infringement, under the Amgen-Teva agreement, Teva

  received at least (a) tens of millions of dollars in profits from sales of generic Sensipar, which it

  retained and did not pay to Amgen, and which reduced Amgen’s own revenue from sales of

  branded Sensipar; (b) an acceleration provision, assuring Teva an ability to resume sales of its

  generic product if another generic launched before Teva’s entry date; and (c) additional value

  from Amgen’s agreement to pay Teva to license certain other Teva products.

            139.    Individually and collectively, the value that Amgen transferred and Teva received

  under their agreement exceeded the costs of continued litigation or any arguably procompetitive



  23
       California Dental Ass’n v. FTC, 526 U.S. 756, 770 (1999).
  24
       Id.at 770.

                                                     35
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 36 of 65



  benefits, and thus was “large and unjustified.” Indeed, given that Teva made the calculated

  decision to launch at risk, presumably based on its own assessment of the strength of its

  arguments on appeal, it would have been unlikely to change course by withdrawing from the

  market just one week later absent some significant inducement by Amgen. Accordingly, the

  Amgen-Teva agreement is unlawful.

         140.    Defendants’ conduct violated the following state antitrust laws:

                 a.     Ariz. Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona
                        by the Class Members;

                 b.     Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq.,
                        with respect to purchases in California by the Class Members;

                 c.     D.C. Code Ann. §§ 28-4501, et seq., with respect to purchases in the
                        District of Columbia by the Class Members;

                 d.     Hawaii Code § 480, et seq., with respect to purchases in Hawaii by the
                        Class Members;

                 e.     740 Ill. Comp. Stat. Ann. 10 / 3, et seq., with respect to purchases in
                        Illinois by the Class Members;

                 f.     Iowa Code §§ 553 et seq., with respect to purchases in Iowa by the Class
                        Members;

                 g.     Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas by
                        Class Members;

                 h.     Me. Rev. Stat. Ann. 10, §§ 1101, et seq., with respect to purchases in
                        Maine by the Class Members;

                 i.     Mich. Comp. Laws Ann. §§ 445.772, et seq., with respect to purchases in
                        Michigan by the Class Members;

                 j.     Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by
                        the Class Members;

                 k.     Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in
                        Mississippi by members of the Class Members;

                 l.     Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska
                        by the Class Members;

                                                  36
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 37 of 65



              m.    Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada
                    by the Class Members, in that thousands of sales of branded and generic
                    versions of Sensipar took place at Nevada pharmacies, purchased by
                    Nevada end-payors at supracompetitive prices caused by Defendants’
                    conduct;

              n.    N.H. Rev. Stat. Ann. §§ 356:1, et seq., with respect to purchases in New
                    Hampshire by the Class Members;

              o.    N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New
                    Mexico by the Class Members;

              p.    N.Y. Gen. Bus. L. §§ 340, et seq., with respect to purchases in New York
                    by the Class Members;

              q.    N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North
                    Carolina by the Class Members;

              r.    N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North
                    Dakota by the Class Members;

              s.    Or. Rev. Stat. §§ 6.46.705, et seq., with respect to purchases in Oregon by
                    the Class Members;

              t.    S.D. Codified Laws Ann. §§ 37-1, et seq., with respect to purchases in
                    South Dakota by the Class Members;

              u.    Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in
                    Tennessee by the Class Members, with thousands of end-payors in
                    Tennessee paying substantially higher prices for branded and generic
                    versions of Sensipar at Tennessee pharmacies;

              v.    Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah
                    by Class Members who are either citizens or residents of Utah;

              w.    Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by
                    the Class Members;

              x.    W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West
                    Virginia by the Class Members; and

              y.    Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by
                    the Class Members, in that the actions alleged herein substantially affected
                    the people of Wisconsin, with thousands of end-payors in Wisconsin
                    paying substantially higher prices for branded and generic versions of
                    Sensipar at Wisconsin pharmacies.


                                             37
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 38 of 65



         141.    Plaintiff and Class Members seek damages and multiple damages as permitted by

  law for the injuries they suffered as a result of Defendants’ anticompetitive conduct.

         142.    Defendants are jointly and severally liable for all damages suffered by Plaintiff

  and the Class Members.

                                           COUNT IV
                      Monopolization and Monopolistic Scheme under State Law
                                         (Against Amgen)

         143.    Plaintiff incorporates the preceding paragraphs by reference.

         144.    Amgen entered into an unlawful market division agreement that restrained

  competition in the market for branded and generic versions of Sensipar. The agreement

                 a.       eliminates existing competition between Amgen and Teva and prevents
                          Teva from competing with Amgen by selling its generic version of
                          Sensipar until mid-2021;

                 b.       delays entry of generic versions of Sensipar by companies other than Teva
                          in order to maintain the period in which Amgen monopolizes the relevant
                          market; and

                 c.       raises and maintains the prices that Plaintiff and the Class Members have
                          to pay for Amgen’s Sensipar to and at supra-competitive levels.

         145.    Amgen’s agreement with Teva perpetuates Amgen’s monopoly in the relevant

  market by excluding competition from Teva, as well as other generics that would have entered

  pursuant to acceleration clauses in their settlements with Amgen. As a result, Amgen’s share of

  the cinacalcet hydrochloride tablet market is at or near 100%.

         146.    Defendants’ conduct violated the following state antitrust laws:

                 a.       Ariz. Rev. Stat. §§ 44-1401, et seq., with respect to purchases in Arizona
                          by the Class Members;

                 b.       Cal. Bus. Code §§ 16700, et seq., and Cal. Bus. Code §§ 17200, et seq.,
                          with respect to purchases in California by the Class Members;

                 c.       D.C. Code Ann. §§ 28-4501, et seq., with respect to purchases in the

                                                   38
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 39 of 65



                    District of Columbia by the Class Members;

              d.    Hawaii Code § 480, et seq., with respect to purchases in Hawaii by the
                    Class Members;

              e.    740 Ill. Comp. Stat. Ann. 10 / 3, et seq., with respect to purchases in
                    Illinois by the Class Members;

              f.    Iowa Code §§ 553 et seq., with respect to purchases in Iowa by the Class
                    Members;

              g.    Kan. Stat. Ann. §§ 50-101, et seq., with respect to purchases in Kansas by
                    Class Members;

              h.    Me. Rev. Stat. Ann. 10, §§ 1101, et seq., with respect to purchases in
                    Maine by the Class Members;

              i.    Mich. Comp. Laws Ann. §§ 445.772, et seq., with respect to purchases in
                    Michigan by the Class Members;

              j.    Minn. Stat. §§ 325D.49, et seq., with respect to purchases in Minnesota by
                    the Class Members;

              k.    Miss. Code Ann. §§ 75-21-1, et seq., with respect to purchases in
                    Mississippi by members of the Class Members;

              l.    Neb. Code Ann. §§ 59-801, et seq., with respect to purchases in Nebraska
                    by the Class Members;

              m.    Nev. Rev. Stat. Ann. §§ 598A, et seq., with respect to purchases in Nevada
                    by the Class Members, in that thousands of sales of branded and generic
                    versions of Sensipar took place at Nevada pharmacies, purchased by
                    Nevada end-payors at supracompetitive prices caused by Defendants’
                    conduct;

              n.    N.H. Rev. Stat. Ann. §§ 356:1, et seq., with respect to purchases in New
                    Hampshire by the Class Members;

              o.    N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New
                    Mexico by the Class Members;

              p.    N.Y. Gen. Bus. L. §§ 340, et seq., with respect to purchases in New York
                    by the Class Members;

              q.    N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North
                    Carolina by the Class Members;

              r.    N.D. Cent. Code §§ 51-08.1-01, et seq., with respect to purchases in North
                                              39
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 40 of 65



                         Dakota by the Class Members;

                 s.      Or. Rev. Stat. §§ 6.46.705, et seq., with respect to purchases in Oregon by
                         the Class Members;

                 t.      S.D. Codified Laws Ann. §§ 37-1, et seq., with respect to purchases in
                         South Dakota by the Class Members;

                 u.      Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in
                         Tennessee by the Class Members, with thousands of end-payors in
                         Tennessee paying substantially higher prices for branded and generic
                         versions of Sensipar at Tennessee pharmacies;

                 v.      Utah Code Ann. §§ 76-10-3101, et seq., with respect to purchases in Utah
                         by Class Members who are either citizens or residents of Utah;

                 w.      Vt. Stat. Ann. 9, §§ 2453, et seq., with respect to purchases in Vermont by
                         the Class Members;

                 x.      W.Va. Code §§ 47-18-3, et seq., with respect to purchases in West
                         Virginia by the Class Members; and

                 y.      Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by
                         the Class Members, in that the actions alleged herein substantially affected
                         the people of Wisconsin, with thousands of end-payors in Wisconsin
                         paying substantially higher prices for branded and generic versions of
                         Sensipar at Wisconsin pharmacies.

         147.    Plaintiff and the Class Members seek damages and multiple damages as permitted

  by law for the injuries they suffered as a result of Amgen’s anticompetitive conduct.

                                            COUNT V
                               State Consumer Protection Violations
                                      (Against All Defendants)

         148.    Plaintiff incorporates the preceding paragraphs by reference

         149.    Defendants engaged in unfair competition or unfair, unconscionable acts or

  practices in violation of the state consumer protection statutes to wrongfully perpetuate their

  concerted conduct to restrain trade in the relevant market.

         150.    As a direct and proximate result of Defendants’ unfair, unconscionable and/or


                                                  40
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 41 of 65



  deceptive conduct, Plaintiff’s assignors and the Class members were: (1) denied the opportunity

  to purchase lower-priced generic Sensipar; and 2) paid higher prices for Sensipar and/or its AB-

  rated generics that they would have paid but for Defendants’ conduct.

         151.    The Agreements among Defendants to allow Amgen to monopolize the Sensipar

  market includes overt acts between separate economic entities—actual and potential

  competitors—and is illegal under state antitrust laws.

         152.    The gravity of harm from Defendants’ wrongful conduct significantly outweighs

  any conceivable utility from that conduct. Plaintiff’s assignors and Class members could not

  reasonably have avoided injury from Defendants’ wrongful conduct.

         153.    There was and is a gross disparity between the price that Plaintiff’s assignors and

  the Class members paid for Sensipar and the value they received. Much more affordable generic

  Sensipar would have been available sooner and in greater quantity, and prices for Sensipar would

  have been far lower, but for Defendants’ unfair, unconscionable, and deceptive conduct.

         154.    As a direct and proximate result of Defendants’ anticompetitive, unfair,

  unconscionable, and/or deceptive conduct, Plaintiff’s assignors and Class members were denied

  the opportunity to purchase generic Sensipar and forced to pay higher prices for Sensipar and

  generic Sensipar.

         155.    By engaging in such conduct, Defendants violated the following consumer

  protection laws:

                 a.     Alaska: The aforementioned practices by the Defendants were and are in
                        violation of the Alaska Unfair Trade Practices and Consumer Protection
                        Laws, Alaska Stat. §45.50.471, et seq. with respect to purchases of
                        Sensipar and AB rated generic equivalents in Alaska by Class Members
                        and/or purchases by Alaska residents.

                 b.     Florida: The aforementioned practices by the Defendants were and are in
                        violation of the Florida Deceptive and Unfair Trade Practices Act, Fla.

                                                  41
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 42 of 65



                    Stat. Ann. §501.201, et seq. with respect to purchases of Sensipar and AB
                    rated generic equivalents in Florida by Class Members and/or purchases
                    by Florida residents.

              c.    Idaho: The aforementioned practices by the Defendants were and are in
                    violation of the Idaho Consumer Protection Act, Idaho Code Ann.
                    §48,601, et seq. with respect to purchases of Sensipar and AB rated
                    generic equivalents in Idaho by Class Members and/or purchases by Idaho
                    residents.

              d.    Massachusetts: The aforementioned practices by the Defendants were and
                    are in violation of the Massachusetts Regulation of Business Practice &
                    Consumer Protection Act, Mass. Gen. L. Ch. 93A §1 et seq., with respect
                    to purchases of Sensipar and AB-rated generic equivalents in
                    Massachusetts by Class Members and/or purchases by Massachusetts
                    residents.

              e.    Michigan: The aforementioned practices by Defendants were and are in
                    violation of the Michigan Consumer Protection Act, Mich. Comp. Laws §
                    445.901, et seq., with respect to purchases of Sensipar and AB-rated
                    generic equivalents in Michigan by Class Members and/or purchases by
                    Michigan residents.

              f.    Nebraska: The aforementioned practices by the Defendants were and are
                    in violation of the Nebraska Consumer Protection Act, Neb. Rev. Stat.
                    Ann. §§ 59-1601, et seq., with respect to purchases of Sensipar and AB-
                    rated generic equivalents in Nebraska by Class Members and/or purchases
                    by Nebraska residents.

              g.    Nevada: The aforementioned practices by the Defendants were and are in
                    violation of Nev. Rev. Stat. §§ 598.0903, et seq., with respect to purchases
                    of Sensipar and AB-rated generic equivalents in Nevada by Class
                    Members and/or purchases by Nevada residents.

              h.    New Hampshire: The aforementioned practices by the Defendants were
                    and are in violation of, N.H. Rev. Stat. §§ 358-A:1, et seq., with respect to
                    purchases of Sensipar and AB-rated generic equivalents in New
                    Hampshire by Class Members and/or purchases by New Hampshire
                    residents.

              i.    New Mexico: The aforementioned practices by the Defendants were and
                    are in violation of the New Mexico Unfair Practices Act, N.M. Stat. Ann.
                    § 57-12-1, et seq. with respect to purchases of Sensipar and AB-rated
                    generic equivalents in New Mexico by Class Members and/or purchases
                    by New Mexico residents.


                                             42
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 43 of 65



                 j.     North Dakota: The aforementioned practices by the Defendants were and
                        are in violation of N.D. Cent §§ 51-15-01, et seq. with respect to
                        purchases of Sensipar and AB-rated generic equivalents in North Dakota
                        by Class Members and/or purchases by North Dakota residents.

                 k.     West Virginia: The aforementioned practices by the Defendant were and
                        are in violation of the West Virginia Consumer Credit and Protection Act,
                        W.Va. Code §§ 46A-6-101, et seq., with respect to purchases of Sensipar
                        and AB-rated generic equivalents in West Virginia by Class Members
                        and/or purchases by West Virginia residents.

         156.    Plaintiff and members of the Class have been injured in their business or property

  by reason of Defendant’s anticompetitive, unfair, unconscionable, and/or deceptive conduct.

  Their injuries consist of (1) being denied the opportunity to purchase lower-priced generic

  Sensipar sooner; and (2) paying higher prices for Sensipar than they would have paid in the

  absence of Defendant’s conduct. Their injury consists of paying higher prices for Sensipar and/or

  generic Sensipar than they would have paid in the absence of these violations. This injury is of

  the type the state consumer protection statutes were designed to prevent and directly results from

  Defendants’ unlawful conduct.

         157.    On behalf of itself and the Class, Plaintiff seeks all appropriate relief provided for

  under the above-mentioned statutes.

                                            COUNT VI
                                        Unjust Enrichment
                                      (Against All Defendants)

         158.    Plaintiff incorporates by reference the preceding allegations.

         159.    To the extent required, this claim is pleaded in the alternative to the other claims

  in this Complaint.

         160.    This claim is pled by Plaintiff and the Class against all Defendants.

         161.    Defendants have financially benefited from overcharges on sales of branded and


                                                   43
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 44 of 65



  generic versions of Sensipar, which resulted from the unlawful and inequitable acts alleged in

  this Complaint. These overcharges were borne by Plaintiff and the Class Members who

  purchased and/or reimbursed all or part of the purchase price of branded and generic Sensipar.

  The benefits conferred upon Defendants are substantial and measurable, in that the revenues

  Defendants have earned due to unlawful overcharges are ascertainable by review of both sales

  records and the unlawful agreement itself.

         162.    There is gross disparity between the price that Plaintiff and the Class Members

  paid for Sensipar compared to what they would have paid for less expensive generic versions of

  Sensipar, which should and would have been available but for Defendants’ unlawful and

  inequitable conduct.

         163.    Defendants repeatedly and continuously received financial benefits at the expense

  of Plaintiff and the Class Members through each sale of branded and generic versions of

  Sensipar at an inflated price.

         164.    It would be futile for Plaintiff and the Class Members to seek a remedy from any

  party with whom they had or have privity of contract. Defendants have paid no consideration to

  any other person for any of the benefits they received indirectly from Plaintiff and the Class

  Members.

         165.    It would be futile for Plaintiff and the Class Members to seek to exhaust any

  remedy against the immediate intermediary in the chain of distribution from which they

  indirectly purchased Sensipar, as those intermediaries cannot reasonably be expected to

  compensate Plaintiff and the Class Members for Defendants’ unlawful conduct.

         166.    The financial benefits that Defendants derived rightfully belong to Plaintiff and

  the Class Members, which paid anticompetitive prices that inured to Defendants’ benefit.


                                                  44
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 45 of 65



         167.    It would be inequitable under the unjust enrichment principles of the states listed

  below for Defendants to retain any of the overcharges that Plaintiff and the Class Members paid

  for branded and generic versions of Sensipar, which were derived from Defendants’

  anticompetitive, unfair, and unconscionable methods, acts, and trade practices.

         168.    Defendants should be compelled to disgorge all unlawful or inequitable proceeds

  received by them into a common fund for the benefit of Plaintiff and the Class Members.

         169.    A constructive trust should be imposed upon all unlawful or inequitable sums

  Defendants received, which arise from overpayments for branded and generic versions of

  Sensipar by Plaintiff and the Class Members.

         170.    Plaintiff and the Class Members have no adequate remedy at law.

         171.    By engaging in the foregoing unlawful or inequitable conduct, which deprived

  Plaintiff and the Class Members of the opportunity to purchase lower-priced generic versions of

  Sensipar and forced them to pay higher prices for branded and generic versions of Sensipar,

  Defendants have been unjustly enriched in violation of the common law of various states and

  commonwealths, as outlined below:

         Alabama

         172.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Alabama at prices that were

  more than they would have been but for Defendants’ actions. Defendants received money from

  the Class as a direct result of the unlawful overcharges and have retained this money. Defendants

  have benefitted at the expense of the Class from revenue resulting from unlawful overcharges for

  branded and generic versions of Sensipar. It is inequitable for Defendants to accept and retain the

  benefits received without compensating the Class.


                                                  45
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 46 of 65



         Alaska

         173.      Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Alaska at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Defendants appreciated the benefits bestowed upon them by the

  Class. Defendants accepted and retained the benefits bestowed upon them under inequitable and

  unjust circumstances arising from unlawful overcharges to the Class. Under the circumstances, it

  would be inequitable for Defendants to retain such benefits without compensating the Class.

         Arizona

         174.      Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Arizona at prices that were more

  than they would have been but for Defendants’ actions. Defendants have been enriched by

  revenue resulting from unlawful overcharges for branded and generic versions of Sensipar. The

  Class has been impoverished by the overcharges for branded and generic versions of Sensipar

  resulting from Defendants’ unlawful conduct. Defendants’ enrichment and the Class’s

  impoverishment are connected. There is no justification for Defendants’ receipt of the benefits

  causing their enrichment and the Class’s impoverishment, because the Class paid

  supracompetitive prices that inured to Defendants’ benefit, and it would be inequitable for

  Defendants to retain any revenue gained from their unlawful overcharges. The Class has no

  remedy at law.

         Arkansas

         175.      Defendants unlawfully overcharged Class Members, who made purchases of or


                                                 46
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 47 of 65



  reimbursements for branded and generic versions of Sensipar in Arkansas at prices that were

  more than they would have been but for Defendants’ actions. Defendants received money from

  the Class as a direct result of the unlawful overcharges and have retained this money. Defendants

  have paid no consideration to any other person in exchange for this money. Under the

  circumstances, it would be inequitable for Defendants to retain such benefits without

  compensating the Class.

         California

         176.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in California at prices that were

  more than they would have been but for Defendants’ actions. Defendants have received a benefit

  from the Class as a direct result of the unlawful overcharges. Defendants retained the benefits

  bestowed upon them under inequitable and unjust circumstances at the expense of the Class.

         Colorado

         177.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Colorado at prices that were

  more than they would have been but for Defendants’ actions. Defendants have received a benefit

  from the Class in the nature of revenue resulting from the unlawful overcharges, which revenue

  resulted from anticompetitive prices that inured to the benefit of Defendants. Defendants have

  benefitted at the expense of the Class. Under the circumstances, it would be inequitable for

  Defendants to retain such benefits without compensating the Class.

         Connecticut

         178.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Connecticut at prices that were


                                                  47
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 48 of 65



  more than they would have been but for Defendants’ actions. Defendants were benefitted in the

  nature of revenue resulting from unlawful overcharges to the economic Case detriment of the

  Class. Defendants have paid no consideration to any other person in exchange for this benefit.

  Defendants retained the benefits bestowed upon them under inequitable and unjust circumstances

  at the expense of the Class.

         Delaware

         179.     Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Delaware at prices that were

  more than they would have been but for Defendants’ actions. Defendants have been enriched by

  revenue resulting from unlawful overcharges for branded and generic versions of Sensipar. The

  Class has been impoverished by the overcharges for branded and generic versions of Sensipar

  resulting from Defendants’ unlawful conduct. Defendants’ enrichment and the Class’s

  impoverishment are connected. There is no justification for Defendants’ receipt of the benefits

  causing their enrichment, because the Class paid supracompetitive prices that inured to

  Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

  from their unlawful overcharges. The Class has no remedy at law.

         District of Columbia

         180.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in the District of Columbia at

  prices that were more than they would have been but for Defendants’ actions. The Class has

  conferred an economic benefit upon Defendants, in the nature of revenue resulting from unlawful

  overcharges to the economic detriment of the Class. Defendants retained the benefit bestowed

  upon them under inequitable and unjust circumstances arising from unlawful overcharges to the


                                                 48
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 49 of 65



  Class. Under the circumstances, it would be inequitable and unjust for Defendants to retain such

  benefits.

         Florida

         181.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Florida at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Defendants appreciated the benefits bestowed upon them by the

  Class. Under the circumstances, it would be inequitable for Defendants to retain such benefits

  without compensating the Class.

         Georgia

         182.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Georgia at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Under the circumstances, it would be inequitable for

  Defendants to retain such benefits without compensating the Class.

         Hawaii

         183.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Hawaii at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Under the circumstances, it would be inequitable for


                                                 49
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 50 of 65



  Defendants to retain such benefits without compensating the Class.

         Idaho

         184.       Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Idaho at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Defendants appreciated the benefit conferred upon them by the

  Class. Under the circumstances, it would be inequitable for Defendants to retain such benefits

  without compensating the Class.

         Illinois

         185.       Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Illinois at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Defendants retained the benefits bestowed upon them under

  unjust circumstances arising from unlawful overcharges to the Class. It is against equity, justice,

  and good conscience for Defendants to be permitted to retain the revenue resulting from their

  unlawful overcharges.

         Iowa

         186.       Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Iowa at prices that were more

  than they would have been but for Defendants’ actions. Defendants have been enriched by

  revenue resulting from unlawful overcharges for branded and generic versions of Sensipar,


                                                  50
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 51 of 65



  which revenue resulted from anticompetitive prices paid by the Class, which inured to

  Defendants’ benefit. Defendants’ enrichment has occurred at the expense of the Class. Under the

  circumstances, it would be unjust for Defendants to retain such benefits without compensating

  the Class.

         Kansas

         187.   Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Kansas at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Defendants retained the benefits bestowed upon them under

  unjust circumstances arising from unlawful overcharges to the Class. Under the circumstances, it

  would be inequitable for Defendants to retain such benefits without compensating the Class.

         Kentucky

         188.     Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Kentucky at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants appreciated the benefit conferred upon them

  by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

  benefits without compensating the Class.

         Louisiana

         189.   Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Louisiana at prices that were


                                                 51
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 52 of 65



  more than they would have been but for Defendants’ actions. Defendants have been enriched by

  revenue resulting from unlawful overcharges for branded and generic versions of Sensipar. The

  Class has been impoverished by the overcharges for branded and generic versions of Sensipar

  resulting from Defendants’ unlawful conduct. Defendants’ enrichment and the Class’s

  impoverishment are connected. There is no justification for Defendants’ receipt of the benefits

  causing their enrichment, because the Class paid supracompetitive prices that inured to

  Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

  from their unlawful overcharges. The Class has no other remedy at law.

         Maine

         190.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Maine at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Defendants were aware of or appreciated the benefit bestowed

  upon them by the Class. Under the circumstances, it would be inequitable for Defendants to

  retain such benefits without compensating the Class.

         Maryland

         191.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Maryland at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants were aware of or appreciated the benefit

  bestowed upon them by the Class. Under the circumstances, it would be inequitable for


                                                 52
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 53 of 65



  Defendants to retain such benefits without compensating the Class.

         Massachusetts

         192.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Massachusetts at prices that

  were more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants were aware of or appreciated the benefit

  conferred upon them by the Class. Under the circumstances, it would be inequitable for

  Defendants to retain such benefits without compensating the Class.

         Michigan

         193.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Michigan at prices that were

  more than they would have been but for Defendants’ actions. Defendants have received a benefit

  from the Class in the nature of revenue resulting from the unlawful overcharges, which revenue

  resulted from anticompetitive prices that inured to the benefit of Defendants. Defendants retained

  the benefits bestowed upon them under unjust circumstances arising from unlawful overcharges

  to the Class. Under the circumstances, it would be inequitable for Defendants to retain such

  benefits without compensating the Class.

         Minnesota

         194.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Minnesota at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges


                                                 53
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 54 of 65



  to the economic detriment of the Class. Defendants appreciated and knowingly accepted the

  benefits bestowed upon them by the Class. Under the circumstances, it would be inequitable for

  Defendants to retain such benefits without compensating the Class.

         Mississippi

         195.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Mississippi at prices that were

  more than they would have been but for Defendants’ actions. Defendants received money from

  the Class as a direct result of the unlawful overcharges. Defendants retain the benefit of

  overcharges received on the sales of branded and generic versions of Sensipar, which in equity

  and good conscience belong to the Class on account of Defendants’ anticompetitive conduct.

  Under the circumstances, it would be inequitable for Defendants to retain such benefits without

  compensating the Class.

         Missouri

         196.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Missouri at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants appreciated the benefit bestowed upon them

  by the Class. Defendants accepted and retained the benefit bestowed upon them under

  inequitable and unjust circumstances arising from unlawful overcharges to the Class.

         Montana

         197.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Montana at prices that were


                                                  54
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 55 of 65



  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Under the circumstances, it would be inequitable for

  Defendants to retain such benefits without compensating the Class.

         Nebraska

         198.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Nebraska at prices that were

  more than they would have been but for Defendants’ actions. Defendants received money from

  the Class as a direct result of the unlawful overcharges and have retained this money. Defendants

  have paid no consideration to any other person in exchange for this money. In justice and

  fairness, Defendants should disgorge such money and remit the overcharged payments back to

  the Class.

         Nevada

         199.     Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Nevada at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants in the nature of revenue resulting from unlawful overcharges for

  branded and generic versions of Sensipar. Defendants appreciated the benefits bestowed upon

  them by the Class, for which they have paid no consideration to any other person. Under the

  circumstances, it would be inequitable for Defendants to retain such benefits without

  compensating the Class.

         New Hampshire

         200.    Defendants unlawfully overcharged Class Members, who made purchases of or


                                                 55
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 56 of 65



  reimbursements for branded and generic versions of Sensipar in New Hampshire at prices that

  were more than they would have been but for Defendants’ actions. Defendants have received a

  benefit from the Class in the nature of revenue resulting from the unlawful overcharges, which

  revenue resulted from anticompetitive prices that inured to the benefit of Defendants. Under the

  circumstances, it would be unconscionable for Defendants to retain such benefits.

         New Jersey

         201.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in New Jersey at prices that were

  more than they would have been but for Defendants’ actions. Defendants have received a benefit

  from the Class in the nature of revenue resulting from the unlawful overcharges, which revenue

  resulted from anticompetitive prices that inured to the benefit of Defendants. The benefits

  conferred upon Defendants were not gratuitous, in that they comprised revenue created by

  unlawful overcharges arising from arising from unlawful overcharges to the Class. Defendants

  have paid no consideration to any other person for any of the unlawful benefits they received

  from the Class with respect to Defendants’ sales of branded and generic versions of Sensipar.

  Under the circumstances, it would be unjust for Defendants to retain such benefits without

  compensating the Class.

         New Mexico

         202.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in New Mexico at prices that were

  more than they would have been but for Defendants’ actions. Defendants have knowingly

  benefitted at the expense of the Class from revenue resulting from unlawful overcharges for

  branded and generic versions of Sensipar. To allow Defendants to retain the benefits would be


                                                  56
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 57 of 65



  unjust because the benefits resulted from anticompetitive pricing that inured to Defendants’

  benefit and because Defendants have paid no consideration to any other person for any of the

  benefits they received.

         New York

         203.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in New York at prices that were

  more than they would have been but for Defendants’ actions. Defendants have been enriched by

  revenue resulting from unlawful overcharges for branded and generic versions of Sensipar,

  which revenue resulted from anticompetitive prices paid by the Class, which inured to

  Defendants’ benefit. Defendants’ enrichment has occurred at the expense of the Class. It is

  against equity and good conscience for Defendants to be permitted to retain the revenue resulting

  from their unlawful overcharges.

         North Carolina

         204.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in North Carolina at prices that

  were more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. The Class did not interfere with Defendants’ affairs in

  any manner that conferred these benefits upon Defendants. The benefits conferred upon

  Defendants were not gratuitous, in that they comprised revenue created by unlawful overcharges

  arising from unlawful overcharges to the Class. The benefits conferred upon Defendants are

  measurable, in that the revenue Defendants have earned due to unlawful overcharges are

  ascertainable by review of sales records. Defendants consciously accepted the benefits conferred


                                                  57
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 58 of 65



  upon them.

         North Dakota

         205.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in North Dakota at prices that were

  more than they would have been but for Defendants’ actions. Defendants have been enriched by

  revenue resulting from unlawful overcharges for branded and generic versions of Sensipar. The

  Class has been impoverished by the overcharges for branded and generic versions of Sensipar

  resulting from Defendants’ unlawful conduct. Defendants’ enrichment and the Class’s

  impoverishment are connected. There is no justification for Defendants’ receipt of the benefits

  causing their enrichment, because the Class paid supracompetitive prices that inured to

  Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

  from their unlawful overcharges. The Class has no remedy at law. Under the circumstances, it

  would be unjust for Defendants to retain such benefits without compensating the Class.

         Oklahoma

         206.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Oklahoma at prices that were

  more than they would have been but for Defendants’ actions. Defendants received money from

  the Class as a direct result of the unlawful overcharges and have retained this money. Defendants

  have paid no consideration to any other person in exchange for this money. The Class has no

  remedy at law. It is against equity and good conscience for Defendants to be permitted to retain

  the revenue resulting from their unlawful overcharges.

         Oregon

         207.    Defendants unlawfully overcharged Class Members, who made purchases of or


                                                 58
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 59 of 65



  reimbursements for branded and generic versions of Sensipar in Oregon at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Defendants were aware of the benefit bestowed upon them by

  the Class. Under the circumstances, it would be unjust for Defendants to retain such benefits

  without compensating the Class.

         Pennsylvania

         208.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Pennsylvania at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants appreciated the benefit bestowed upon them

  by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

  benefits without compensating the Class.

         Puerto Rico

         209.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Puerto Rico at prices that were

  more than they would have been but for Defendants’ actions. Defendants have been enriched by

  revenue resulting from unlawful overcharges for branded and generic versions of Sensipar. The

  Class has been impoverished by the overcharges for branded and generic versions of Sensipar

  resulting from Defendants’ unlawful conduct. Defendants’ enrichment and the Class’s

  impoverishment are connected. There is no justification for Defendants’ receipt of the benefits

  causing their enrichment and the Class’s impoverishment, because the Class paid


                                                 59
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 60 of 65



  supracompetitive prices that inured to Defendants’ benefit, and it would be inequitable for

  Defendants to retain any revenue gained from their unlawful overcharges. The Class has no

  remedy at law.

         Rhode Island

         210.      Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Rhode Island at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants appreciated the benefit bestowed upon them

  by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

  benefits without compensating the Class.

         South Carolina

         211.      Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in South Carolina at prices that

  were more than they would have been but for Defendants’ actions. The benefits conferred upon

  Defendants were not gratuitous, in that they comprised revenue created by unlawful overcharges

  arising from arising from unlawful overcharges to the Class. Defendants realized value from the

  benefit bestowed upon them by the Class. Under the circumstances, it would be inequitable for

  Defendants to retain such benefits without compensating the Class.

         South Dakota

         212.      Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in South Dakota at prices that were

  more than they would have been but for Defendants’ actions. Defendants have received a benefit


                                                 60
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 61 of 65



  from the Class in the nature of revenue resulting from the unlawful overcharges, which revenue

  resulted from anticompetitive prices that inured to the benefit of Defendants. Defendants were

  aware of the benefit bestowed upon them by the Class. Under the circumstances, it would be

  inequitable and unjust for Defendants to retain such benefits without reimbursing the Class.

         Tennessee

         213.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Tennessee at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants appreciated the benefit bestowed upon them

  by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

  benefits without compensating the Class. It would be futile for the Class to seek a remedy from

  any party with whom they have privity of contract. Defendants have paid no consideration to any

  other person for any of the unlawful benefits they received indirectly from the Class with respect

  to Defendants’ sales of branded and generic versions of Sensipar. It would be futile for The Class

  to exhaust all remedies against the entities with which the Class has privity of contract because

  the Class did not purchase branded and generic versions of Sensipar directly from any

  Defendant.

         Texas

         214.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Texas at prices that were more

  than they would have been but for Defendants’ actions. Defendants have received a benefit from

  the Class in the nature of revenue resulting from the unlawful overcharges, which revenue


                                                  61
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 62 of 65



  resulted from anticompetitive prices that inured to the benefit of Defendants. Defendants were

  aware of or appreciated the benefit bestowed upon them by the Class. The circumstances under

  which Defendants have retained the benefits bestowed upon them by the Class are inequitable in

  that they result from Defendants’ unlawful overcharges for branded and generic versions of

  Sensipar. The Class has no remedy at law.

         Utah

         215.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Utah at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Defendants were aware of or appreciated the benefit bestowed

  upon them by the Class. Under the circumstances, it would be inequitable for Defendants to

  retain such benefits without compensating the Class.

         Vermont

         216.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Vermont at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants accepted the benefit bestowed upon them by

  the Class. Under the circumstances, it would be inequitable for Defendants to retain such benefits

  without compensating the Class.

         Virginia

         217.    Defendants unlawfully overcharged Class Members, who made purchases of or


                                                 62
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 63 of 65



  reimbursements for branded and generic versions of Sensipar in Virginia at prices that were more

  than they would have been but for Defendants’ actions. The Class has conferred an economic

  benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

  economic detriment of the Class. Defendants were aware of the benefit bestowed upon them.

  Defendants should reasonably have expected to repay the Class. The benefits conferred upon

  Defendants were not gratuitous, in that they constituted revenue created by unlawful overcharges

  arising from Defendants’ illegal and unfair actions to inflate the prices of branded and generic

  versions of Sensipar. Defendants have paid no consideration to any other person for any of the

  benefits they have received from the Class.

         Washington

         218.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Washington at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants were aware of or appreciated the benefit

  conferred upon them by the Class. Under the circumstances, it would be inequitable for

  Defendants to retain such benefits without compensating the Class.

         West Virginia

         219.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in West Virginia at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants were aware of or appreciated the benefit


                                                  63
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 64 of 65



  bestowed upon them by the Class. Under the circumstances, it would be inequitable for

  Defendants to retain such benefits without compensating the Class.

         Wisconsin

         220.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Wisconsin at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants appreciated the benefit bestowed upon them

  by the Class. Under the circumstances, it would be inequitable for Defendants to retain such

  benefits without compensating the Class.

         Wyoming

         221.    Defendants unlawfully overcharged Class Members, who made purchases of or

  reimbursements for branded and generic versions of Sensipar in Wyoming at prices that were

  more than they would have been but for Defendants’ actions. The Class has conferred an

  economic benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges

  to the economic detriment of the Class. Defendants accepted, used and enjoyed the benefits

  bestowed upon them by the Class. Under the circumstances, it would be inequitable for

  Defendants to retain such benefits without compensating the Class.

                                     JURY TRIAL DEMAND

         222.   Plaintiff demands a trial by jury on all of the issues raised in this Complaint.

                                     PRAYER FOR RELIEF

         223.   WHEREFORE, plaintiff prays for a judgment against defendant that:

                a.      grants plaintiff compensatory damages, including, but not limited to, pain,
                        suffering, emotional distress, loss of enjoyment of life, and other non-

                                                  64
Case 1:20-cv-20549-FAM Document 1 Entered on FLSD Docket 02/06/2020 Page 65 of 65



                       economic damages in an amount to be determined at trial;

                b.     grants plaintiff compensatory damages for past and future damages,
                       including, but not limited to, his pain and suffering for severe and
                       permanent personal injuries that plaintiff sustained including healthcare
                       costs and economic loss;

                c.     grants plaintiff economic damages in the form of medical expenses, out of
                       pocket expenses, lost earnings and other economic damages in an amount
                       to be determined at trial;

                d.     grants plaintiff punitive and or exemplary damages for the wanton, willful,
                       fraudulent, and reckless acts of defendant, which demonstrated a complete
                       disregard and reckless indifference for the safety and welfare of the
                       general public, in an amount sufficient to punish defendant and deter
                       future similar conduct, to the extent allowed by applicable law;

                e.     grants plaintiff attorneys’ fees, costs of these proceedings, pre-judgment
                       and post-judgement interest; and

                f.     grants plaintiff such other and further relief as the Court deems just and
                       proper under the circumstances.

  Dated: February 6, 2020.
                                              RIVERO MESTRE LLP

                                              Counsel for Plaintiff and the Class
                                              2525 Ponce de León Blvd., Suite 1000
                                              Miami, Florida 33134
                                              Telephone: (305) 445-2500
                                              Facsimile: (305) 445-2505
                                              E-mail: arivero@riveromestre.com
                                              E-mail: jmestre@riveromestre.com
                                              E-mail: cwhorton@riveromestre.com
                                              E-mail: ddaponte@riveromestre.com
                                              Secondary: npuentes@riveromestre.com

                                              By:     /s/ Andrés Rivero
                                                      ANDRÉS RIVERO
                                                      Florida Bar No. 613819
                                                      JORGE A. MESTRE
                                                      Florida Bar No. 088145
                                                      CHARLES E. WHORTON
                                                      Florida Bar No. 46894
                                                      DAVID L. DAPONTE
                                                      Florida Bar No. 1002724

                                                65
